Citation Nr: 1431896	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial, compensable disability rating for residuals of tongue laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The disability on appeal has been recharacterized as residuals of tongue laceration, rather than "loss of taste", as the original claim was phrased, to better reflect the scope of the Veteran's claim on appeal.  For instance, the Veteran was provided an examination to evaluate the scar on his tongue and there are alleged effects (e.g. pain) other than loss of taste, so the Board will evaluate under potentially applicable rating criteria each of the issues reasonably raised by the Veteran.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").


FINDING OF FACT

The preponderance of the evidence shows that, throughout the appeal period, the Veteran has not had a complete loss of taste, he does not have a speech impairment resulting from the loss of part of his tongue, and the scar on his tongue is less than 39 square centimeters; however, the scar resulting from the in-service laceration of the tongue is painful.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a scar, residuals of tongue laceration have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.118, Diagnostic Code 7804 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided notice to the Veteran in April 2010 with respect to his claim for service connection for residuals of a tongue laceration, including loss of taste.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records with the claims file.  It does not appear that the Veteran has received treatment from VA facilities.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In August 2010, VA provided the Veteran a medical examination to evaluate the nature and extent of the residuals of his in-service tongue laceration.  The examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claim currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

The Veteran requested that VA reopen a previously denied claim of entitlement to service connection for residuals of a tongue laceration, claimed as "loss of taste."  The RO reopened the claim, granted service connection, and assigned a noncompensable rating.  On appeal, the Veteran seeks a higher initial rating for his service-connected tongue disability.  While the Veteran's April 2010 was for "loss of taste" which is evaluated under 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6276, the Board will also consider whether evaluation under any other potentially applicable diagnostic codes would be appropriate or more favorable.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Loss of taste is evaluated under 38 C.F.R. § 4.87a, DC 6276.  Under DC 6276, a 10 percent evaluation is awarded for "complete loss" of the sense of taste.  Further, "[e]valuation will be assigned under diagnostic code[] 6276 only if there is an anatomical or pathological basis for the condition."  38 C.F.R. § 4.87a, Note.

The Veteran has consistently contended that he does not have a complete loss of taste, but only has loss of taste on the right side of his tongue.  For instance, in the December 2010 VA Form 21-4138 that he submitted, he stated that "there is no taste on that [right] side" and that the left side "works properly."  At his August 2010 VA examination, he reported to the examiner that he had decreased taste on the right side of his tongue, but the amount of decrease was not clear and he indicated that he did not have loss of taste on the left side.  The examiner noted the presence of taste buds "on all surfaces of the tongue except around the immediate area of the scar."

The Veteran contends that his decreased sensation of taste, particularly on the right side of his tongue, warrants a compensable evaluation.  While the Board acknowledges the decreased pleasure and sensation associated with that decreased sense of taste, applicable law does not provide for a compensable rating for the loss of sense of taste unless the loss is complete.  38 C.F.R. § 4.87a, DC 6276.  The evidence of record, including the Veteran's consistent reports, is against any such finding.

A preponderance of the evidence is against finding that the criteria under DC 6276, i.e. a complete loss of taste, have been met.

Loss of the tongue, in whole or in part, is rated under 38 C.F.R. § 4.114, DC 7202.  Under DC 7202, a 30 percent rating is warranted for loss of all or part of the tongue that results in "marked speech impairment."  A 50 percent evaluation is warranted for loss of one-half or more of the tongue.  A 100 percent evaluation is warranted  for loss of the tongue that results in "inability to communicate by speech."  The Veteran has not alleged that his speech is currently impaired.  He has alleged that, shortly after the incident, he had some speech impairment, but he explicitly stated that the impairment improved.  In addition, the evidence does not indicate that the Veteran has lost all or part of his tongue, rather the evidence establishes that his tongue injury resulted in a scar.  A compensable evaluation for loss of all or part of the tongue is not warranted under DC 7202.

The Veteran has a scar from the in-service tongue laceration.  The August 2010 VA examination includes an evaluation of that scar.   The examiner found that the scar, approximately 1 cm in length, measures less than 6 square inches (39 sq. cm.) and has no signs of skin breakdown, no hypo- or hyper-pigmentation, no inflammation, no edema, no keloid formation, and no abnormal texture.  The scar is deep.  The skin is not indurated or inflexible.  The scar is not adherent to underlying tissue and has no other disabling effects.

Scars are evaluated under 38 C.F.R. § 4.118, DC 7800-7805.  

Diagnostic Code 7800 requires involvement of the head, face, or neck, which is not at issue here. 

Diagnostic Code 7801 applies to scars, other than head, face, or neck, that are deep and nonlinear and provides for a 10 percent rating where the scars have an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  The Veteran's scar does not meet the size criteria for a compensable rating under DC 7801.

Diagnostic Code 7802 provides for no more than a 10 percent rating and requires involvement of an area or areas of 144 square inches (929 sq. cm.), which is not the case with respect to the Veteran's scar.

The Rating Schedule no longer includes a Diagnostic Code 7803.

Diagnostic Code 7804 applies to scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.   The evidence, including particularly the VA examiner's report, is against finding that the Veteran's scar is unstable.  The VA examiner also concluded that the scar was not painful.  However, in other areas of her report, the examiner noted that the Veteran reported pain and that he experienced pain after use, such as "if he talks often."  The Veteran, such as in his December 2010 VA Form 21-4138, has also frequently noted that he experiences pain after talking and eating.  The Board finds that, giving the Veteran the benefit of the doubt, the scar is painful and, so, warrants a 10 percent rating under DC 7804.

Diagnostic Code 7805 applies to limitation of function of the affected part and specifically provides:  "Evaluate any disabling effect(s) not considered in rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  Id.  The Board has considered the Veteran's loss of sense of taste, the size of the scar, and the pain he experiences.  The Veteran describes a "loss of sensation", but it does not appear from the record that this symptom causes a functional impact in addition to or separate from the functional impact caused by the pain already considered under DC 7804.  The VA examiner concluded that the Veteran's tongue disability did not impact his activities of daily living.  The functional impacts, as described by the Veteran, are due to the loss of taste (which is not compensable under applicable law) and the pain he experiences (which has been evaluated as 10 percent disabling).  38 C.F.R. § 4.14.  The Board finds that the evidence does not warrant a separate evaluation pursuant to DC 7805 for any other disabling effects.

In summary, the Veteran's residuals of tongue laceration warrant a 10 percent evaluation under DC 7804 for the entire period on appeal.

Additional Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As discussed above, the Veteran's claim sought service connection for "loss of taste", a symptom explicitly addressed in the rating criteria.  In addition, the Board considered the Veteran's symptoms of pain and loss of sensation under diagnostic codes related to scars and determined that those symptoms are adequately addressed by the rating criteria of DC 7804 and the evaluation assigned thereunder.  The Board finds that the rating criteria already applied adequately describes the Veteran's disability level and symptomatology.  Consequently, the Board need not address whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" and referral for consideration of an extraschedular rating for a right knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation of 10 percent disabling, but no more, for service-connected residuals of tongue laceration is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


